DETAILED ACTION
This is a response to Application # 16/982,864 filed on September 21, 2020 in which claims 16-35 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 16-35 are pending, of which claims 16-35 are rejected under 35 U.S.C. § 112(a); claims 16-35 are rejected under 35 U.S.C. § 112(b); claims 16, 21, 22, 25-27, 32, 33, and 35 are rejected under 35 U.S.C. § 102(a)(1); and claims 17-20, 23, 24, 28-31, and 34 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed September 21, 2020 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases that can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Objections
Claims 16, 27, 35 are objected to because of the following informalities:  these claims include element numbers. Although not prohibited, these element numbers reduce the readability of the claims and the examiner recommends removing these references. Appropriate correction is required.

Claims 16, 17, 27, 28, and 35 objected to because of the following informalities:  these claims refer to “the means for causing rendering,” which lacks antecedent basis. Appropriate correction is required.

Claims 18 and 29 are objected to because of the following informalities:  These claims contain “and/or” language. While definite, the preferred verbiage for such language is “at least one of A and B,” See Ex parte Gross (PTAB 2014) (App. S.N. 11/565,411), at Page 4, Footnote 1. Appropriate correction is required.

Claims 23 and 34 are objected to because of the following informalities:  These claims inconsistently alternate between the two reference-back terms “the” and “said.” Although “the” and “said” are synonyms, switching back and forth between the two terms reduces clarity and readability. See Robert C. Faber, Faber on Mechanics of Patent Claims § 3:14 (Practising Law Institute ed., 6th ed. 2010) (“If ‘saids’ or ‘thes’ are used [to refer back to a claim element], one should be consistent in the see also William Strunk Jr. & E.B. White, The Elements of Style, 26 (4th ed. 2000) (explaining that coordinate ideas should be expressed in similar or identical terms to “enable[] the reader to recognize more readily the likeness of content and function”). 
Additionally, the use of the term “mentioned” is awkward and confusing. The examiner recommends replacing this term with “included” or “present.”
Appropriate correction is required.	

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-35 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor, at the time the application was filed, had possession of the claimed invention.

Regarding claims 16-18, 25, 27-29, and 35, these claims recite various “means” that have been found indefinite under 35 U.S.C. § 112(b), for the reasons discussed below. Because the specification lacks the requisite algorithm to render this claim definite, it additionally lacks an adequate written description to support the claimed means-plus-function limitations. See MPEP § 2181(IV).

claims 19-24, 26, and 30-34, these claims depend from one of the above claims and, therefore, inherit the rejection of that claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-35 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 16-18, 25, 27-29, and 35, these claims include the limitations limitation “means for causing rendering,” “means for user input,” “means for both generating a rich content format model from the captured data and generating corresponding personalised metadata,” and “means for receiving user selection,” respectively, that invoke 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general-purpose computing equipment into the required special purpose computer. See MPEP § 2181(II)(B). In the present specification, the examiner has been unable to locate such an algorithm. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 23 and 34, these claims recite the limitation “wherein the metadata describes attributes of one or more features, such that the features when rendered have said attributes, wherein the features are mentioned in the textual content but the feature attributes are not mentioned in the textual content,” or similar. (Emphasis added). A broad range or limitation together with a narrow range 

Regarding claim 25, this claim recites the limitation “wherein permitting user modification of the metadata comprises presenting a user interface on the apparatus display, the user interface enabling modification by means of receiving user selection of one or more features mentioned in the textual content and to modify at least some of the corresponding metadata with personalised metadata so as to provide personalised rich content for the scene when caused to be rendered.” (Emphasis added). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “wherein permitting user modification of the metadata comprises presenting a user interface on the apparatus display, the user interface enabling modification by means of receiving user selection of one or more features mentioned in the textual content and to modify at least some of the corresponding metadata with personalised metadata,” and the claim also recites “so as to provide personalised rich content for the scene when caused to be rendered,” which is the narrower statement of the range/limitation. The claim is considered indefinite 

Regarding claims 19-24, 26, and 30-34, these claims depend from one of the above claims and, therefore, inherit the rejection of that claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 21, 22, 25-27, 32, 33, and 35 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Layard, US Publication 2007/0209004.

Regarding claim 16, Layard discloses an apparatus (10) comprising “at least one processor; and at least one memory including computer program code.” (Layard ¶ 65) by disclosing the use of a computer, which one of ordinary skill in the art would understand requires the presence of a processor and a memory including computer code. Additionally, Layard discloses “the at least one by displaying the textual content on an electronic screen. Further, Layard discloses “receiving (720) metadata associated with one or more portions of the textual content, the metadata defining rendering indications of the associated one or more portions of the textual content” (Layard ¶ 34) by receiving the parameters (i.e., metadata) set by the user, which is then cross-referenced with the metadata in the system libraries to define images to be associated with the textual content. Moreover, Layard discloses “causing rendering (730) of the one or more textual content portions into rich content format using at least the rendering indications in the metadata” (Layard ¶ 34) by rendering the text with the matching image automatically inserted. Likewise, Layard discloses “automatically determining a plurality of scenes in the textual content based on the metadata, and wherein the means for causing rendering causes rendering of one or more scenes for presentation” (Layard ¶ 34) by allocating specific amounts of text to specific screens, making each screen a scene, and then rendering those screens. Finally, Layard discloses “permitting user modification of the metadata for one or more of the determined scenes by means of user input.” (Layard ¶ 36).

Regarding claim 27, it merely recites a method embodying the system of claim 16. The method comprises computer software modules for performing the various functions. Layard comprises computer software modules for performing the same functions. Thus, claim 27 is rejected using the same rationale set forth in the above rejection for claim 16.

Regarding claim 35, it merely recites a non-transitory computer readable medium for embodying the system of claim 16. The medium comprises computer software modules for performing 

Regarding claims 21 and 32, Layard discloses the limitations contained in parent claims 16 and 27 for the reasons discussed above. In addition, Layard discloses “wherein the textual content corresponds to a document, book or other publication” (Layard ¶ 31) where the textual content is a document.

Regarding claims 22 and 33, Layard discloses the limitations contained in parent claims 16 and 27 for the reasons discussed above. In addition, Layard discloses “wherein the metadata is not viewable with the textual content when viewed in the e-reader environment” (Layard ¶ 34) where the metadata is in the system’s libraries and, thus, is not viewable with the textual content when viewed in the e-reader environment.

Regarding claim 25, Layard discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, Layard discloses “wherein permitting user modification of the metadata comprises presenting a user interface on the apparatus display” (Layard ¶ 44) by displaying the editing environment. Further, Layard discloses “the user interface enabling modification by means of receiving user selection of one or more features mentioned in the textual content and to modify at least some of the corresponding metadata with personalised metadata so as to provide personalised rich content for the scene when caused to be rendered” (Layard ¶ 55) by allowing the user to add topics, which are a form of metadata.

claim 26, Layard discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, Layard discloses “wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: automatically generating metadata associated with one or more portions of the textual content” (Layard ¶ 34) by automatically analyzing the text to generate topics associated with the text. Further, Layard discloses “the metadata defining rendering indications of the associated portion to be rendered in a rich content format by an apparatus having an e-reader environment” (Layard ¶ 34) where the metadata indicates that media should be included in the document.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 23, 24, 28-30, and 34 rejected under 35 U.S.C. § 103 as being unpatentable over Layard in view of Castaneda et al., US Publication 2019/0155949 (hereinafter Castaneda).

Regarding claims 17 and 28, Layard discloses the limitations contained in parent claims 16 and 27 for the reasons discussed above. In addition, Layard does not appear to explicitly disclose “wherein the at least one memory and the computer program code further are configured to, with the at least one processor, cause the apparatus to perform: retrieving from a remote source one or more rich content models corresponding to at least some of the metadata for use by the means for causing rendering.”
by indicating that the data is stored on a remote database.
Layard and Castaneda are analogous art because they are from the “same field of endeavor,” namely that of systems for enhancing electronic books.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Layard and Castaneda before him or her to modify the libraries of Layard to be in a remote database as disclosed by Castaneda.
The motivation for doing so would have been because it is notoriously well known that remote databases provide the advantage of reducing the use of the local system memory, which is often limited. 

Regarding claims 18 and 29, the combination of Layard and Castaneda discloses the limitations contained in parent claims 17 and 28 for the reasons discussed above. In addition, the combination of Layard and Castaneda discloses “wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: creating one or more selectable characters or descriptors by providing captured video and/or audio data to a means for both generating a rich content format model from the captured data and generating corresponding personalised metadata” (Layard ¶¶ 40, 60) by providing captured video to the system (Layard ¶ 60, i.e., the means for both generating a rich content format model from the captured data and generating corresponding personalized metadata) and using the provided media to generate a representation (Layard ¶ 40, i.e., a descriptor).

claims 19 and 30, the combination of Layard and Castaneda discloses the limitations contained in parent claims 17 and 28 for the reasons discussed above. In addition, the combination of Layard and Castaneda discloses “wherein the one or more rich content models comprise one or both of video and audio content.” (Layard ¶ 60)

Regarding claims 23 and 34, Layard discloses the limitations contained in parent claims 22 and 33 for the reasons discussed above. In addition, Layard does not appear to explicitly disclose “wherein the metadata describes attributes of one or more features, such that the features when rendered have said attributes, wherein the features are mentioned in the textual content but the feature attributes are not mentioned in the textual content.”
However, Castaneda discloses a system for enhancing electronic text “wherein the metadata describes attributes of one or more features, such that the features when rendered have said attributes, wherein the features are mentioned in the textual content but the feature attributes are not mentioned in the textual content” (Castaneda ¶ 21) by using the EPUB overlay class that describes that text should be highlighted (i.e., features) and linked to supplemental content but the EPUB class itself is not displayed when the EPUB document is rendered.
Layard and Castaneda are analogous art because they are from the “same field of endeavor,” namely that of systems for enhancing electronic books. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Layard and Castaneda before him or her to modify the document of Layard to include the EPUB classes of Castaneda.
The motivation for doing so would have been that such highlighted text provide the advantage of indicating the significance of the portion of text and its supplemental content, thereby making a better user experience. (Castaneda ¶ 44).

Regarding claim 24, Layard discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, Layard does not appear to explicitly disclose “wherein the metadata describes feature attributes of one or more of characters, objects, locations, scenery, weather, background and actions mentioned in the textual content.”
However, Castaneda discloses a system for enhancing electronic text “wherein the metadata describes feature attributes of one or more of characters, objects, locations, scenery, weather, background and actions mentioned in the textual content” (Castaneda ¶ 47) by giving an example where the metadata describes characters.
Layard and Castaneda are analogous art because they are from the “same field of endeavor,” namely that of systems for enhancing electronic books. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Layard and Castaneda before him or her to modify the metadata of Layard to include the specific metadata of Castaneda.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). Layard differs from the claimed invention by failing to specify the specific metadata content in place of the claimed specific metadata content. Further, Castaneda teaches that the specific metadata content was well known in the art. One of ordinary skill in the art could have predictably substituted the character metadata of Castaneda for the generic metadata of Layard because both are merely non-functional descriptive material that does not affect the structure of the system.

Claims 20 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Layard in view of Castaneda, as applied to claims 19 and 30 above, in further view of Jones et al., US Publication 2017/0200296 (hereinafter Jones).

Regarding claims 20 and 31, the combination of Layard and Castaneda discloses the limitations contained in parent claims 19 and 30 for the reasons discussed above. In addition, the combination of Layard and Castaneda does not appear to explicitly disclose “wherein one or both of the video and audio content is virtual reality content for output to a virtual reality device.”
However, Jones discloses a system for presenting enhanced text to a user “wherein one or both of the video and audio content is virtual reality content for output to a virtual reality device” (Jones Abstract).
Layard, Castaneda, and Jones are analogous art because they are from the “same field of endeavor,” namely that of systems for enhancing text. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Layard, Castaneda, and Jones before him or her to modify the media documents of Layard and Castaneda to include the use of virtual reality displays of Jones.
The motivation for doing so would have been such displays improve the text’s readability and legibility and result in improved reading speed and comprehension. (Jones Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:

Gilley, US Publication 2006/0265657, System and method for supplementing text with additional media based on the content of the text.
Nuccio et al., US Publication 2009/0235162, System and method for supplementing text with additional media based on the content of the text.
Bardwill, US Publication 2010/0094841, System and method for supplementing text with additional media based on the content of the text.
Imbruce, US Publication 2011/0115799, System and method for supplementing text with additional media based on the content of the text.
Canora et al., US Publication 2012/0079360, System and method for supplementing text with additional media based on the content of the text.
Merrifield, US Publication 2012/0129143, System and method for generating text to supplement images.
Hou, US Publication 2013/0080887, System and method for supplementing text with additional media based on the content of the text.
Kurata et al., US Publication 2013/0086458, System and method for supplementing text with additional media based on the content of the text.
Ramanathan et al., US Publication 2014/0229810, System and method for supplementing text with additional media based on the content of the text.
Saund et al., US Publication 2015/0121179, System and method for supplementing text with additional media based on the content of the text.
Sudai, US Publication 2015/0143209, System and method for supplementing text with additional media based on the content of the text.

Goeppinger et al., US Publication 2016/0110424, System and method for parsing text and recognizing entities contained with the text.
Lew, US Publication 2016/0253833, System and method for supplementing text with additional media based on the content of the text.
Linder et al., US Publication 2016/0364397, System and method for supplementing text with additional media based on the content of the text.
D’Souza et al., US Publication 2017/0046411, System and method for supplementing text with additional media based on the content of the text.
Imbruce et al., US Publication 2017/0060857, System and method for supplementing text with additional media based on the content of the text.
Smith et al., US Publication 2017/0344526, System and method for generating a document structure by parsing the document’s metadata.
Danielyan, US Publication 2018/0081861, System and method for supplementing text with additional media based on the content of the text.
Schriber et al., US Publication 2018/0225849, System and method for creating visualizations based on a narrative text. 
Kotlicki et al., US Publication 2018/0300162, System and method for supplementing text with additional media based on the content of the text.
Rochiramani et al., US Publication 2019/0102364, System and method for supplementing text with additional media based on the content of the text.
Huang et al., US Publication 2020/0126584, System and method for supplementing text with additional media based on the content of the text.

Abajian et al., US Patent 7,720,836, System and method for supplementing text with additional media based on the content of the text.
Piersol et al., US Patent 9,191,612, System and method for supplementing text with additional media based on the content of the text.
Shamir et al., US Patent 10,073,861, System and method for supplementing text with additional media based on the content of the text.
James, US Patent 10,261,980, System and method for supplementing text with additional media based on the content of the text.
Hellam et al., US Patent 10,726,838, System and method for supplementing text with additional media based on the content of the text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ANDREW R DYER/Primary Examiner, Art Unit 2176